Citation Nr: 1807085	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  93-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroenteritis with diarrhea.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a left eyelid disability, characterized as blepharitis.

5.  Entitlement to service connection for a prostate disorder other than prostate cancer.  

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for a bladder disorder, to include residuals of transurethral resection of the bladder neck, bladder tuberculosis, and chronic cystitis.

8.  Entitlement to service connection for appendectomy residuals.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for high cholesterol.

11.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

12.  Entitlement to an effective date earlier than May 18, 2012 for the grant of a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to September 1954.  The record also shows additional unverified periods of Reserve Service from October 1956 to April 1960, and from November 1973 to July 1991.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Los Angeles, California. 

This case was remanded by the Board in February 2010, June 2012, July 2015, and, most recently, in January 2016. 

In October 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing, the record was held open for a period of 60 days for the submission of additional evidence.  That 60-day period has expired and the Board will proceed with the appeal. 

The Board notes there is an additional issue on appeal that the Veteran has perfected, but is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).   As the required notifications have not been sent in regard to entitlement to an increased rating for service-connected endotracheal tuberculosis, the Board declines to take any further action on that issue  at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  That issue will be the subject of a later Board decision as appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for diabetes mellitus, hypertension, COPD, and a left eyelid disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2012 Board decision declined to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

2.  The evidence submitted since the June 2012 Board decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus

3.  A March 1966 Board decision denied service connection for gastroenteritis with diarrhea.

4.  Additional evidence submitted since that prior denial on the issue of entitlement to service connection for gastroenteritis with diarrhea does not raise a reasonable possibility of substantiating the claim.

5.  The evidence is at least in equipoise as to whether the Veteran's chronic prostatitis was incurred during service.

6.  Prostate cancer was not incurred in and is not otherwise causally related to service or to a service-connected disability.

7.  The Veteran's symptoms of bladder impairment have been medically attributed to his already service-connected genitourinary disorder (cystitis) and prostate disorder, and the evidence of record does not establish any other bladder disorder.

8.  The Veteran did not undergo an appendectomy during any qualifying period of service, and appendicitis was not incurred in service, and is not otherwise related to service.

9.  High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.

10.  In October 2017, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim of entitlement to an earlier effective date for the award of a TDIU.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the claim of entitlement to service connection for diabetes mellitus is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been submitted, and the claim of entitlement to service connection for gastroenteritis is not reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a prostate disorder, other than prostate cancer, are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for prostate cancer are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for a bladder disorder are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for appendectomy residuals are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7.  The criteria for service connection for high cholesterol are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for withdrawal of the claim of entitlement to an earlier effective date for the award of a TDIU have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, for the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Diabetes Mellitus

In a June 2012 decision, the Board declined to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, which was previously denied by the Board in an August 1984 decision.  Because the Veteran did not appeal or request reconsideration, that decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

The evidence considered at the time of the June 2012 Board decision consisted of service treatment records, post-service treatment records, statements of the Veteran, and examination reports.  Specific to new evidence received since the August 1984 decision, the additional evidence included a November 1988 quadrennial examination report, VA and private treatment records, a May 2006 statement from a private doctor, VA examination reports, and the Veteran's arguments.  Nevertheless, the Board declined to reopen the Veteran's diabetes mellitus service connection claim because the additional evidence was cumulative in that it showed continued treatment for diabetes, but did not suggest that the diabetes mellitus was incurred in active duty, that it was incurred or aggravated during a period of ACDUTRA, or that it was incurred or aggravated due to an injury sustained during INACDUTRA.  Moreover, the Veteran's statements to that effect regarding incurrence were also previously of record in August 1984 and thus cumulative, and not competent as the Veteran is a lay person.

The evidence added to the record since the June 2012 Board decision includes a March 2015 VA examination report reflecting a VA examiner's finding, based upon a review of the service treatment records, that the Veteran had an undiagnosed/untreated sleep disorder starting in service, which, the examiner explained, can result in an increased risk for developing complications including diabetes mellitus.  Parenthetically, the Board observes that service connection for obstructive sleep apnea (OSA) was established by way of a March 2015 rating decision.  Such evidence is new, in that it was not previously before decisionmakers.  Moreover, as it suggests a nexus between the Veteran's service-connected OSA and diabetes mellitus, it is material.  Thus, the claim of entitlement to service connection for diabetes mellitus is reopened.
Gastroenteritis

In a March 1966 decision, the Board denied the Veteran's claim of entitlement to service connection for gastroenteritis with diarrhea.  Because the Veteran did not request reconsideration, that decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

The evidence considered at the time of the March 1966 Board decision consisted of the Veteran's service treatment records, post-service treatment records, a VA examination report and the Veteran's lay statements.  The claim was denied because gastroenteritis diagnosed in service was found to be acute and transitory, and gastroenteritis diagnosed after service in August 1965 was determined to be unrelated to service, to include the acute and transitory episode of gastroenteritis treated therein.  

The evidence added to the record since the March 1966 Board decision includes private and VA treatment records dating since at least as early as the 1970s, a May 2017 VA examination report, and the Veteran's lay statements.  Nevertheless, while such evidence is new, in that it was not previously submitted to agency decisionmakers, it is not material because it does not relate to the unestablished fact of nexus.  Indeed, the additional evidence does not even show a current disability of gastroenteritis or diarrhea upon which a nexus opinion could be offered.  Instead, the May 2017 VA examiner found no current disability manifested by gastroenteritis or chronic diarrhea, and private and VA treatment notes do not otherwise show a current disability.  The Veteran affirmatively denied diarrhea during June 2017 VA treatment, and denied a current gastroenteritis disability during his October 2017 Board hearing.

The Veteran's statements concerning gastroenteritis are also not material as they do not relate to nexus, but, instead, evidence a belief that because he was treated for gastroenteritis in service, that disability should be service connected.  Such statements do not indicate the presence of any current gastroenteritis disability, let alone suggest any current disability is more likely to have begun in service or that any current gastroenteritis is related to service.

Thus, for the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim of entitlement to service connection for gastroenteritis with diarrhea, and that the claim to reopen as it pertains to this issue must be denied.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017); see also 38 U.S.C. § 101(24)(B); 38 C.F.R. § 3.6(a) (defining "active military, naval, or air service" as including any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty).  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Prostate and Bladder Disorders

By way of history, service connection for prostatitis was initially denied in a September 1966 rating decision.  That same rating decision also established service connection for a genitourinary disability based on the Veteran's bladder/urinary complaints.  

Thereafter, a September 1983 rating decision denied service connection for transurethral resection of the bladder neck and prostate.  The Veteran appealed that denial and an August 1984 Board decision denied service connection for transurethral resection of the bladder and prostate.

The current appeal for service connection for a prostate disorder (other than prostate cancer) and a bladder disorder arises from an April 1992 rating decision that declined to reopen a claim of entitlement to service connection for transurethral resection of the bladder and prostate (TURP) with chronic cystitis.  The Veteran appealed that denial to the Board, which, inter alia, declined to reopen the claim in a November 1994 Board decision.  The Veteran appealed that November 1994 Board denial to the Court of Appeals for Veterans Claims (formerly Court of Veterans Appeals), which issued an October 1996 Memorandum Decision vacating the November 1994 Board decision and remanding the Veteran's appeal for further development.  

Thereafter, the Veteran's appeal to reopen a claim of entitlement to service connection for a TURP with chronic cystitis was remanded by the Board in July 1997, June 1999, September 2005, December 2006, and February 2010.  Then, in a June 2012 decision, the Board reopened and remanded the claim, but reframed the issue into separate claims of entitlement to service connection for bladder and prostate disorders.  The reopened claims were then remanded by the Board in January 2016, and have now returned. 

Concerning the prostate disorder, other than prostate cancer, the evidence of record reflects a current diagnosis of and treatment for prostatitis, including in September 2012.  Service treatment records also show treatment for prostatitis in July 1952.  The foregoing evidence establishes a current disability and an in-service injury. Thus, the Board turns to the third and final element required to establish service connection-a causal relationship between that disability and the in-service injury.

Turning to the evidence of record regarding nexus, the record contains conflicting opinions.  In January 2015, following examination of the Veteran and a review of the record, a VA examiner opined that the Veteran's current prostatitis and residuals thereof are at least as likely as not related to his urinary complaints in service, also noting treatment for prostatitis in service in July 1952, as well as post service.  In contrast, in March 2015, a different VA examiner found that the Veteran's prostatitis was a complication of aging and not related to service.  The examiner offered a detailed rationale and cited to various in-service and post-service clinical findings to support the opinion offered.  Nevertheless, for the foregoing reasons, the Board finds the March 2015 VA negative opinion to be less probative.  

Foremost, to support that the Veteran's urinary complaints in service were not related to prostatitis, the examiner appears to rely on a finding at separation in August 1954 that the Veteran's bladder symptoms were related to a psychophysiologic genitourinary reaction.  However, in the same sentence, the examiner found that August 1954 opinion regarding etiology of the bladder complaints to be otherwise erroneous.  It is unclear to the Board how, in order to support a position, an examiner can cite to and rely on an opinion that she finds, in fact, to be wrong.  Regardless, urinary complaints aside, service treatment records show treatment for prostatitis in July 1952, and a finding of a "very tender" prostate in July 1952, and some prostate tenderness in July 1953, and those complaints were not addressed by the examiner in her rationale.

Furthermore, the March 2015 examiner cites to the Veteran's age of 55 when he was seen for prostate problems in the 1980s.  Specifically, she stated that separation examination was negative for evidence of prostatitis or benign prostate hypertrophy, "however, 29 years later, at the age of 55 the [V]eteran developed..." prostate problems secondary to aging.  However, she failed to address evidence of treatment for chronic prostatitis dated in March 1966, at which time the Veteran was not even 40 years old.  In this regard, in a March 1966 statement, a private physician indicated treatment of the Veteran for complaints of severe, frequent urination, which had been present since 1953.  The physician stated that on examination, he could only find mild inflammatory process of the prostate to account for those symptoms.  The physician also noted that the Veteran had undergone some improvement on medication and with prostatic massages.  

Given the March 2015 examiner's reliance on an otherwise stated erroneous opinion, as well as her failure to consider positive earlier evidence of chronic prostatitis, the Board finds that the March 2015 opinion is inadequate for rating purposes.  Thus, all that remains is the January 2015 positive opinion in favor of the Veteran's claim.  What is more, that opinion was supported by some degree of rationale, was based on examination of the Veteran and a review of the record, and is otherwise consistent with the service treatment records showing treatment for prostatitis in service; the ongoing post-service treatment notes showing treatment for prostatitis in the 1960s, 1980s, 2000s, up until the present; and, the March 1966 assessment of chronic prostatitis and positive opinion.  Thus, it is deemed probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, resolving all doubt in favor of the Veteran, the Board finds that service connection for a prostate disorder, other than prostate cancer, is warranted. 

However, concerning prostate cancer, the Board finds that service connection is not warranted.  The record shows that the Veteran was diagnosed with prostate cancer in March 2007, as evidenced by a private surgical pathology report.  However, the record contains no competent and credible evidence that the Veteran's prostate cancer was incurred in or is otherwise related to service in any way, or to prostatitis.  Service treatment records and post-service treatment records are silent for evidence of prostate cancer until the March 2007 diagnosis.  Indeed, the only evidence to suggest any such association between the Veteran's current prostate cancer and service or prostatitis are statements made by the Veteran in support of his claim.  While the Board does not question the Veteran's sincere belief that his prostate cancer is related to service or, alternatively, to his prostatitis, his opinion on that matter is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of prostate cancer is complex and could have multiple possible causes.  Thus, it falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And, to the extent that the Veteran indicated during his October 2017 Board hearing that he had found medical literature on the internet that "shows an association between prostatitis and people who develop prostate cancer," he has not submitted any such medical literature, nor has he provided any other opinion evidence in support of his appeal despite the record being held open for 60 days following the hearing.

In short, the most probative evidence of record shows that prostate cancer was not diagnosed until over 50 years after active service, and weighs against a finding that it was related to or incurred during any period of qualifying service, or is secondary to prostatitis.  As a result, the preponderance of the evidence is against his claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.

Turning to the bladder claim, the Board points out that the Veteran is already service-connected for a genitourinary disability, rated by voiding dysfunction under Diagnostic Code 7512 for cystitis.  38 C.F.R. § 4.115b.  There is no evidence of any other bladder disability that warrants separate service connection.  Indeed, based on the countless statements submitted by the Veteran since service, it appears that his focus since leaving service has been on his urinary complaints of frequency, urgency, obstruction, and/or hesitancy.  Those symptoms are contemplated both by the rating for cystitis and the now service-connected prostatitis.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes, 7512, 7527 (2017).  There is no evidence of a bladder disability distinct from symptoms of the service-connected cystitis and prostatitis.   Indeed, such a finding was made by a January 2015 VA examiner, who found no evidence of any other prostate or bladder disorder (other than prostate cancer), except as discussed herein.

In summary, a separate rating for the bladder impairment that the evidence establishes is a manifestation of the Veteran's service-connected cystitis and prostatitis is prohibited by governing regulations, and the evidence does not establish symptoms of any other bladder disorder.  As a result, the Veteran's claim of entitlement to service connection for a separate bladder disorder must be denied.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a separate bladder disorder, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

As a final matter, the Board acknowledges the Veteran's request for special monthly compensation based on loss of use of a creative organ, to include as part of his bladder service connection claim.  That issue is not currently on appeal before the Board, nor is any increased rating appeal upon which entitlement to special monthly compensation can be inferred.  Nevertheless, the Board observes that evidence, including a March 2011 VA examination, suggests that the Veteran's impotence is related to his multiple prostate procedures, and thus, such entitlement should be considered by the RO in implementing the award of service connection for a prostate disorder other than prostate cancer.

Appendectomy Residuals

Initially, the Board observes that entitlement to service connection for appendectomy residuals was denied by the RO in an August 1965 rating decision.  Thereafter, the Veteran filed a timely notice of disagreement with that denial the same month.  However, that issue was not subsequently addressed by the RO in a September 1965 Statement of the Case, or by the Board in a March 1966 decision.  Indeed, it appears that the appeal was still pending at the time the RO issued the appealed March 2015 rating decision denying the claim based on a lack of new and material evidence.  Thus, new and material evidence is not required, and the claim will be addressed on the merits.

Turning to the merits, following a review of the record, the Board finds that service connection for appendectomy residuals is not warranted.  Notwithstanding that the evidence, including treatment notes and the Veteran's own testimony before the Board, does not show current residuals, the evidence does not show that the Veteran underwent the appendectomy during active service or during any period of active duty for training.  Instead, the evidence shows that the Veteran underwent an appendectomy as a result of appendicitis in January 1957,  over two years after his September 1954 separation from active duty.  Furthermore, service treatment records are entirely negative for evidence of appendicitis.

To the extent that the Veteran had subsequent reserve service, the record does not support that the appendectomy occurred during any such period of qualifying service, and the Veteran has not otherwise claimed as much.  In this regard, while the evidence shows that the Veteran had Reserve service from 1956 to 1960, neither the Veteran's own statements nor the associated medical records place the onset of his appendicitis or appendectomy during a period of ACDUTRA.  Indeed, available personnel records confirm that the Veteran did not have active duty during that Reserve service period (specifically noting "svc not on AD"), and a Chronological Record of Military Service also reflects no active duty points for retirement purposes during that period.  Additionally, the January 1957 medical records are silent for any reference to ACDUTRA or INACDUTRA. 

What is more, the Veteran stated in December 2010 that he had weekend training generally the second weekend of the monthly, and ACDUTRA was generally during the summer months from June to August.  Here, however, the evidence shows that the appendectomy took place in January 1957,  during the winter months.  Moreover, the calendar shows that, January 14, 1957, the day the Veteran was admitted for respiratory complaints, (which preceded his abdominal pain caused by appendicitis) was a Monday.  He then developed abdominal pain related to acute appendicitis two days later, or, on January 16, 1957, which was a Wednesday and, thus, not on a weekend.  Such evidence weighs against a finding that the appendicitis and the subsequent appendectomy occurred during any period of active service, to include any period of ACDUTRA.  

As a final matter, to the extent that during his January 1957 admission, the Veteran reported prior episodes of "similar attacks," there is nothing to support that those prior episodes (1) were related to appendicitis, or (2) occurred during any period of qualifying service.  The Veteran did not report that those similar attacks were diagnosed as appendicitis, nor is he competent to diagnose any appendicitis.  Thus, the Board finds that neither the record nor the Veteran's own statements supports that appendicitis and resulting appendectomy occurred during any period of qualifying service.  

As appendicitis and the subsequent appendectomy did not occur during any period of qualifying service, and as there is no evidence to suggest that appendicitis was otherwise related to the Veteran's active service, service connection for appendectomy residuals is denied.

High Cholesterol

The Board finds against the claim for service connection for high cholesterol.  In this regard, although the Veteran may have high cholesterol, this condition is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (providing that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities).  Although high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, there is no evidence of record suggesting high cholesterol, on its own, has caused any impairment of earning capacity or other disease or injury for which service connection may be granted.  Nor has the Veteran alleged any such impairment, including during his October 2017 Board hearing.  In the absence of proof of a current disability for which service connection may be granted, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As high cholesterol is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection must be denied.




III.  Withdrawal of Appeal

During his October 2017 Board hearing the Veteran and his representative indicated that the Veteran wished to withdraw his appeal of the issue of entitlement to an earlier effective date for the award of a TDIU.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue of entitlement to an earlier effective date for the award of a TDIU withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER
	
New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

New and material evidence has not been received, and the application to reopen the claim of entitlement to service connection for gastroenteritis is denied.

Service connection for a prostate disorder, other than prostate cancer, is granted.

Service connection for prostate cancer is denied.  

Service connection for a bladder disorder is denied.

Service connection for appendectomy residuals is denied.

Service connection for high cholesterol is denied.

The appeal as to the issue of entitlement to an earlier effective date for the award of a TDIU is dismissed.


REMAND

Unfortunately, the Board finds that further development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for diabetes mellitus, hypertension, COPD, and a left eyelid disability.

Concerning the claims of entitlement to service connection for diabetes mellitus and hypertension, the Board finds that remand is necessary for  a VA examination and opinion.  In this regard, a March 2015 VA examiner found that the Veteran had an untreated sleep disorder in service, and that such can result in complications such as diabetes mellitus and hypertension.  The Veteran currently has diabetes and hypertension, and is also service-connected for OSA.  The Board also points out that, in June 1965 statement, a private physician indicated that glucose testing in May 1965 indicated a diabetic type curve, that it was felt that the Veteran had diabetes, and he was started on medication.  In October 1982, he was noted to be possibly pre-diabetic, and in May 1985, it was noted that the Veteran had a history of borderline diabetes in 1980.  

Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his diabetes and hypertension claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Next, concerning the COPD claim, the Board finds that the current examination and opinion of record are inadequate.  In this regard, an April 2015 VA examiner offered an equivocal opinion regarding a relationship between the Veteran's TB and COPD, finding an association unlikely, but noting that COPD is a common comorbid condition in patients with TB and that further studies are needed to determine essentially whether the TB was affecting COPD.  Thereafter, in a July 2017 addendum, a VA examiner stated that there was no diagnosis of COPD, that s/he disagreed with that diagnosis, and that there is neither objective nor subjective evidence to support that diagnosis.  However, the Board finds that the July 2017 examiner's opinion conflicts with repeat April 2011 pulmonary function testing that resulted in an assessment of mild COPD.  Furthermore, it does not appear that further studies were completed, as indicated by the April 2015, or were otherwise deemed unnecessary by a VA examiner.  Thus, remand is necessary to provide the Veteran with an adequate examination and opinion .

Turning to the Veteran's left eyelid disability claim, the Board finds that one last effort should be made to attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA from November 1973 to July 1991.  In this regard, it appears from private treatment records that the Veteran sought treatment for eyelid complaints proximate to periods of unspecified training.  For example, the Veteran was seen on January 11, 1983, at which time it was noted that liquid nitrogen had been used to treat his eyelids, and Leave and Earnings Statements show unspecified training from January 6-7, 1983 and January 8-9, 1983.  Similarly, on June 7, 1982, the Veteran was seen for, notably a four week history of right eyelid complaints and not left, and Leave and Earnings Statements show unspecified training on May 1, 1982 and from June 5-6, 1982.  Given the foregoing evidence, which suggests that the Veteran may have had eyelid complaints during periods of ACDUTRA or INACDUTRA, the Board finds that remand is necessary to verify the Veteran's periods of ACDUTRA and INACDUTRA. 

The Board acknowledges that a Formal Finding of Unavailability was made in September 2010 detailing efforts to verify periods of ACDUTRA/INACDUTRA.  However, the Board notes that the last contact from US Army Human Resource Command in September 2010 indicated that a PIES request should be submitted to NPRC.  However, it does not appear that that was completed.  Thus, one last attempt should be made on remand.

Finally, efforts should be made to obtain any outstanding relevant treatment records, as the Veteran's statements and current private treatment records reference eyelid treatment for which there are no associated records.  In this regard, the Veteran reported removal of a left eyelid cyst in his October 1991 claim, and the January 1983 and October 1991 private treatment records refers to liquid nitrogen treatment or other dermatological treatment of the eyelids, but no records of those procedures have been associated with the claims file.  Thus, remand is necessary to obtain all relevant outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his left eyelid disability and COPD, since service.  After securing any necessary releases, request any identified records that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  Take all necessary steps to verify all periods of ACDUTRA and INACDUTRA for the Veteran between November 1973 through July 1991 with the Army National Guard, to include obtaining military personnel records from the appropriate sources.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or INACDUTRA service are required.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus was caused or is aggravated (permanently worsened beyond the natural progression) by service-connected sleep apnea, or otherwise arose in service or is related to service.  

In rendering the opinions, the examiner should discuss the significance of the May 1965 lab findings suggestive of a diabetic curve, and the March 2015 VA examiner's findings that the Veteran had an undiagnosed sleep disorder in service, and that complications from such include diabetes mellitus.  The rationale for any opinion expressed should be set forth.

4.  Schedule the Veteran for a VA hypertension examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or is aggravated (permanently worsened beyond the natural progression) by service-connected sleep apnea, or otherwise arose in service or is related to service.  

In rendering the opinions, the examiner should discuss the significance of the March 2015 VA examiner's findings that the Veteran had an undiagnosed sleep disorder in service, and that complications from such include hypertension.  The rationale for any opinion expressed should be set forth.

5.  Schedule the Veteran for a VA respiratory examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail, to include pulmonary function testing, and any other testing as indicated by the April 2015 VA examiner concerning underlying TB.  If such testing is deemed not necessary, the examiner should explain why not.

Following review of the claims file, the examiner should diagnose any respiratory disorder, to include COPD, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's respiratory disorder was caused or is aggravated (permanently worsened beyond the natural progression) by service-connected endotracheal tuberculosis, or otherwise arose in service or is related to service.  

In rendering the opinions, the examiner should discuss the July 2017 VA examiner's finding that the Veteran did not have COPD in light of the April 2011 PFT results, as well as the significance of the April 2015 VA examiner's discussion regarding a relationship between TB and COPD.  The rationale for any opinion expressed should be set forth.

6.  If the Veteran's periods of ACDUTRA/INACDUTRA are verified, send the Veteran's claims file to an appropriate medical professional to determine the nature and etiology of the Veteran's left eyelid disability.  The Board points out that in this case, the October 1991 diagnosis of chalazia satisfies the current disability requirement.

Following a review of the claims file, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left eyelid disability is etiologically related to active military service, or a period of ACDUTRA or INACDUTRA.

The rationale for any opinion expressed should be set forth.  If the requested opinions cannot be provided without a new examination, one should be scheduled.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


